DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification does not disclose the application and issued patent from which this application claims earlier domestic filing benefit.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,281,820. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,281,820 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary sill in the art prior to the filing of the invention that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Application 17/364,941
Patent 11,281,820 - Application 16/373,246
1. A non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of generating a design for a mechanical part, 

(a) the method comprising: generating a model of a mechanical part, 

(b) the model including one or more cells, 

(c) wherein each cell is comprised of a plurality of parameterized representations, 

(d) each of the plurality of parameterized representations representing a material property; 

(e) determining, for each cell, a cell-specific parameter value for each of the parameterized representations; 

(f) comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties; and 

(g) generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value. 
1. A non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of generating a design for a mechanical part, 

(a) the method comprising: generating a model of a mechanical part, 

(b) the model including one or more cells, 

(c) wherein each cell is comprised of a plurality of parameterized representations, 

(d) each of the plurality of parameterized representations representing a material property; 

(e) determining, for each cell, a cell-specific parameter value for each of the parameterized representations; 

(f) comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties; and 

(g) generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value; and wherein at least one cell-specific parameter value is a strain value.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coward et al. (U. S. Patent Application Publication 2019/0115668 A1, hereafter ‘668).

Regarding claim 1, Coward teaches a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method (‘668; ¶ 0039; ¶ 0049-0050; a computer (processor and memory) of generating a design for a mechanical part, the method comprising: generating a model of a mechanical part (‘668; fig. 10; ¶ 0018; exemplary process for design and manufacture an RF lens), the method comprising: generating a model of a mechanical part (‘668; fig. 8; ¶ 0027), the model including one or more cells (‘668; figs. 1-6; ¶ 0023-0024; the model including one or more cells), wherein each cell is comprised of a plurality of parameterized representations (‘668; fig. 10; ¶ 0027; ¶ 0029), each of the plurality of parameterized representations (‘668; fig. 10; ¶ 0027; ¶ 0029) representing a material property (‘668; fig. 10; ¶ 0027; ¶ 0029-0030; dielectric constant for one example); determining, for each cell, a cell-specific parameter value for each of the parameterized representations (‘668; ¶ 0039-0042; determining, for each cell, a cell-specific parameter value for each of the parameterized representations for a particular material and a particular cell design); comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties (‘668; fig. 12; ¶ 0040-0043; ¶ 0051; comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties); and generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value (‘668; figs. 11 and 12; ¶ 0040-0043; ¶ 0051-0052; designing and manufacturing a RF lens based on different parameter thresholds).

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20190339670 A1	System and Method for Lattice Structure Design for Additive Manufacturing – A system and method is provided for facilitate lattice structure design for additive manufacturing carried out through operation of at least one processor. The processor may be configured via executable instructions included in at least one memory to receive a three-dimensional (3D) model of an object. The processor may also receive effective mechanical properties for at least a portion of the 3D model to be filled by a lattice producible by a 3D printer configured to produce the object. In addition, the processor may determine lattice design parameters based on the received effective mechanical properties for the portion of the design. Or in the opposite direction, the processor may determine the effective mechanical properties based on the lattice design parameter. Further, the processor may modify the 3D model to include the lattice having the determined lattice design parameters for the portion of the 3D model.

US 20170372480 A1	Systems, Media, And Methods for Pre-Processing and Post-Processing in Additive Manufacturing – Systems, methods, and media for pre-processing and post-processing in additive manufacturing are provided. A method includes receiving object geometry data. The method may further include generating a sectional snapshot and a bounding box. The method may also include performing a boundary tracing operation on the sectional snapshots. Further still, the method may include executing a contour mapping algorithm. The method may additionally include outputting slice contour points with respect to the object to be fabricated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613